DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claims 1, 12, and 20 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Objections
3.	Claims 1-11 and 20 are objected to because of the following informalities:
In line 7 of claim 1, the recitation “binding control during on a lowering” does not read properly.
In lines 6-9 of claim 1, the recitation “a controller configured to ... automatically raising ...” does not read properly.
In line 2 of claim 7, it appears that “at last one” should read “at least one”.
Appropriate correction is required.
Claim 20, in line 4, uses inconsistent terminology (“at least one controller” vs. “one or more controllers”) to apparently refer to the same feature or element.  Consistent terminology should be used to avoid confusion.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se.
Claim 20 is directed to a “computer readable medium storing instructions for ...”.  The broadest reasonable interpretation of this language is construed, in view of the state of the art, to encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See MPEP 2106.03.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 4, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4 and 15, the recitation “configured to approximately maintain the raised wall on the ground surface” is indefinite.  The term “approximately maintain” is a relative term which renders the claims indefinite.  The term “approximately maintain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 

In this disclosure, relative terms, such as, for example, “about,” “substantially,” “generally,” and “approximately” are used to indicate a possible variation of +10% in a stated value or characteristic.

While this 10% guideline may readily be applied to a numerical limitation, it is not clear how a person skilled in the relevant art could apply a 10% variation to the recited maintaining a raised wall on a ground surface.
In line 2 of claim 9, the recitation “corresponds to” is vague such that it renders the claim language indefinite.  It is not clear what relationship is intended between the “disabling” of the binding control and the “obtaining” of a desired depth.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-8, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Franzmann et al., U.S. Patent Application Publication No. 2013/0341996 (“Franzmann”) in view of Vogt et al., U.S. Patent Application Publication No. 2016/0160455 (“Vogt”).
Franzmann discloses a milling machine (Fig. 1) and related methodology.  The milling machine comprises a frame (machine frame 1) a rotor (milling drum 5); a rotor chamber (e.g., milling drum housing 7) having sealing elements including a movable front wall (hold-down device 7B; Fig. 2), a movable rear wall (i.e., a stripper; see paragraph [0049]; also illustrated as 7A’ in Figs. 9A-9C), and a pair of movable side walls (i.e., edge protectors 36; see Figs. 10A-10B and paragraph [0073]); and a controller (e.g., processing unit 24; Fig. 8). 
The Franzmann controller is configured to enable a rotor chamber binding control during a lowering of the rotor towards a ground surface (measuring unit 26 measures force exerted and/or tilting of the front wall 7B and/or the rear wall 7A’ sealing members to detect impact; see 
The Franzmann controller is further configured to automatically raise at least one of the front wall or the rear wall seal elements during the lowering of the rotor (Franzmann describes automatically raising the front wall 7B, for example, as the rotor is lowered; see paragraph [0050] and Figs. 2-4; Franzmann further discloses automatically raising the front wall and/or rear wall when impact is detected; see paragraph [0059]).
The Franzmann controller is further configured to disable the rotor chamber binding control (the sealing element is only raised until the measured force is again below the limit value; see paragraphs [0017]).
Franzmann does not specifically disclose a plurality of height-adjustable legs, as recited in claim 1.
In the same field of endeavor, Vogt discloses a milling machine (Fig. 1) having a frame (machine frame 1) including a plurality of height-adjustable legs (right-hand and left-hand lifting columns 10; see paragraph [0053]) and a rotor (i.e., a milling drum) positioned within a rotor chamber (i.e., a milling drum housing 4; see paragraph [0036]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Vogt, to provide the Franzmann milling machine with a plurality of height-adjustable legs, in order to facilitate adjusting the milling depth of the rotor.
With respect to claims 2 and 13, Vogt further discloses an arrangement in which a controller (control unit 15) can update a height-related reference value for a movable side wall (i.e., one of the edge protectors 5) of the rotor chamber (i.e., the milling drum housing 4) by using a lifting device 13 to successively raise the side wall and then lower it into a floating position in a time-dependent manner (see paragraph [0054]; also see, e.g., Abstract where the 
With respect to claims 3 and 14, Vogt teaches performing the update process indefinitely, which would include a time when the rotor has reached its desired milling depth (see paragraph [0054]).  
With respect to claims 4 and 15, Vogt teaches approximately maintaining the wall on the ground surface (“... so that the edge protector can lower onto the ground surface again”; see paragraph [0054]).
With respect to claims 5 and 16, although Vogt discloses raising a side wall (i.e., an edge protector 5) for an exemplary time period that is less than one second (i.e.., for 250 ms; see paragraph [0045]), neither Franzmann nor Vogt discloses the specific time ranges recited for raising and floating at least one of the front wall or the rear wall.  It is considered, however, that the necessary or desired time ranges would largely be dependent on various application-specific factors, such as the size of the milling machine, the depth of milling being performed, and the firmness of the ground surface being milled.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed ranges simply through the application of known design considerations and/or common sense.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 421 (2007) (“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”); also, see MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the time ranges recited and, in 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to operate the Franzmann machine, as modified by the teaching in Vogt, with the time period ranges recited in claims 5 and 16
With respect to claims 6 and 17, Franzmann discloses controlling the front sealing element and/or the rear sealing element and/or a lateral sealing element (see, e.g., Abstract).
With respect to claim 7, Franzmann discloses that the controller automatically raises the sealing member in response to impact or tilting when, for example, the member is less than fully extended (see the transition of element 7B from a fully lowered position to a fully raised position in Figs. 3-5; Fig. 4, for example, illustrates an operating position where the element is less than fully extended).
With respect to claim 8, Franzmann further discloses that the controller automatically raises the sealing member in response to impact or tilting when, for example, the rotor is rotating (again, see, for example, the operating position illustrated in Fig. 4).
	With respect to claim 20, as discussed above, the Franzmann controller (e.g., processing unit 24) is disclosed as being configured to implement instructions for the recited functions.  Accordingly, Franzmann further inherently discloses a computer readable medium storing such instructions (e.g., one or more data disks, a RAM device, or a signal or plurality of signals transmitted from another source).

Allowable Subject Matter
12.	Claims 10-11 and 18 -19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter: 
With respect to dependent claim 9, none of the prior art references of record, considered either individually or in proper combination, discloses or suggests disabling rotor chamber binding control when the rotating rotor has obtained a desired milling depth (i.e., a milling depth below the original ground surface), in combination with the other recited limitations. 
With respect to dependent claims 10 and 19, none of the prior art references of record, considered either individually or in proper combination, discloses or suggests discontinuing the raising of at least one of the front and the rear walls when movement of at least one of the side walls is detected, in combination with the other recited limitations.
With respect to dependent claim 18, none of the prior art references of record, considered either individually or in proper combination, discloses or suggests conditioning enablement of rotor chamber binding control on the machine not being propelled, in combination with the other recited limitations.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berning et al. (U.S. 2014/0035343) discloses a milling machine having movable side walls with sensors to monitor the distance between the side walls and a ground surface.  .

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        02 February 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672